Citation Nr: 0516127	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  01-06 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a right knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from June 1974 to June 1976, 
and from September 1976 to September 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
regional office (RO).  In pertinent part, that decision 
granted service connection for residuals of a right knee 
injury, and assigned a noncompensable initial rating.  A June 
2001 decision by the RO increased that to a 10 percent 
rating.  

The Board remanded the issue for additional development in 
July 2003.  The requested development has since been 
completed, and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The right knee disorder has not resulted in limitation of 
motion of the knee with flexion limited to less than 45 
degrees, or extension limited by more than 10 degrees, and 
the disorder has not resulted in instability or subluxation.

3.  The right knee disorder has resulted in possible effusion 
into the joint, but has not resulted in dislocated semilunar 
cartilage with frequent episodes of locking pain.  



CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for residuals of a right knee injury are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2004); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The documents, such as letters 
dated in March 2003 and January 2004, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that in the letters and other correspondence the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  The RO also supplied the 
veteran with the applicable regulations in the SOC and SSOCs, 
including the new VCAA implementing regulation.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed to the extent possible.  The veteran's 
service medical records and post service records have been 
obtained.  He has been afforded VA examinations, and 
appropriate opinions have been obtained.  He has declined a 
hearing.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding his claims for benefits.  However, the original RO 
decision on the issue on appeal was entered before the 
enactment of VCAA.  Obviously, VA could not have informed the 
appellant of law that did not yet exist.  Moreover, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the appellant had to claim prejudice with specificity.  In 
the present case, the Board finds that there was no prejudice 
to the appellant.  The Court in Mayfield noted that there 
could be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO assigned the current 10 percent rating under 
Diagnostic Code 5259 which provides a 10 percent rating for 
symptomatic removal of semilunar cartilage.  That Diagnostic 
Code does not provide for a rating higher than 10 percent.

Alternatively, a 20 percent rating may be assigned under 
Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of locking pain and effusion into the 
joint.  

The right knee disorder may also be rated based on limitation 
of motion of the joint.  Diagnostic Code 5260 provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

III.  Evidence and Analysis

A private medical record dated in June 2000 reflects that an 
MRI of the right knee revealed a possible small tear of the 
surface of the posterior horn of the lateral meniscus.  

The medical evidence which is relevant to the current level 
of severity of the veteran's service-connected right knee 
disorder includes the report of an examination conducted for 
the VA in December 2000.  The veteran gave a history of 
injuring his left knee in service in 1978, and subsequently 
applying more pressure to the right knee and experiencing 
right knee pain since 1980.  The veteran reported that he had 
been experiencing symptoms of pain associated with weakness, 
stiffness, recurrent subluxation, swelling, inflammation, 
instability, dislocation, locking, fatigue and lack of 
endurance.  He denied constitutional signs of arthritis.  He 
said that he was able to dress himself, take a shower, and 
cook, but was limited in walking.  He was able to drive a 
car, vacuum, and go grocery shopping.  He could also take out 
trash cans, push the lawn mower, do gardening, and climb 
stairs.  He said that he could perform most of those 
activities, but was limited due to pain.  He had worked for 
the Army National Guard, but was not working at the time of 
the examination.  

On physical examination, he was well developed and in no 
apparent distress.  His gait was abnormal, with evidence of 
an antalgic gait favoring the left secondary to left knee 
pain.  He did not require an assistive aid to ambulate across 
the room.  Examination of the right knee reveled no evidence 
of heat, redness, swelling effusion, drainage, abnormal 
movements, instability or weakness.  Drawer sign and McMurray 
test were negative.  The active range of motion was flexion 
to 130 degrees with pain at 130 degrees.  Movement against 
gravity was to 130 degrees.  Active extension was to zero 
degrees with pain at zero degrees.  Movement against gravity 
was to zero degrees.  Range of motion of the knee joints was 
affected by pain, weakness on repeated range of motion, and 
incoordination with pain having the major affect.  There was 
no fatigue or lack of endurance.  An X-ray of the right knee 
reportedly showed no abnormality.  The pertinent diagnoses 
were (1) right knee injury, cartilage, semilunar, dislocated; 
status post arthroscopic repair times two with residual 
degenerative joint disease, limitation of motion and pain; 
and (2) right knee partial tear of the posterior horn of the 
lateral meniscus.  The examiner noted that the veteran should 
avoid prolonged standing, kneeling, and crouching activities.  

An operative report from Kaiser Permanente dated in April 
2001 reflects that the veteran underwent a right knee 
arthroscopy for a partial meniscectomy.  

A letter dated in February 2004 from Bradley E. Steele, M.D, 
from the Department of Orthopedics at a Kaiser Permanente 
Medical Facility shows that the veteran had been under his 
care since the late 1990's.  He had a right knee arthroscopy 
done in 2001 which showed a small lateral meniscal tear which 
was removed.  Presently, his symptoms were stable, but had 
left him with a disability of being unable to tolerate long 
periods of walking and standing.

A letter dated in October 2004 from Bradley E. Steele, M.D, 
shows that the veteran continued to have complaints of 
bilateral knee pain which appeared to be relatively chronic 
and stable.  The plan was to continue with conservative care.  
He concluded that no operative intervention was required.  

The report of an examination conducted by the VA in October 
2004 shows that the veteran gave a history of developing 
problems with both knees after participating in a walking 
competition.  The veteran said that he was seeking an 
increased rating because he was experiencing pain, weakness, 
stiffness almost daily since having surgery.  He said that 
every morning he had to crack down the knees by squatting on 
them several times.  He also reported similar problems after 
prolonged sitting.  He denied having swelling, and there was 
no evidence of inflammation.  He said that he had occasional 
giving out.  He also said that he was not able to take any 
strong medications, and was not taking anything now.  He 
recounted that when it flared up, he woke up in the middle of 
the night to crack the knees by squatting down.  
Precipitating factors were prolonged walking, sitting, and 
cold weather.  He was unable to say how often it flared up.  
There were no inflammatory or constitutional symptoms.  He 
said that it did not affect his occupations since he was 
forced to work with pain and stiffness.  He said that he 
could do his daily activities, but that he had pain and was 
limited to going out for groceries or to cook.  He said that 
he usually ate out now.  

On examination, he used no assistive device.  He had a 
history of knee surgery.  The examiner noted that an 
arthrogram of the right knee from 1980 showed a very small 
wisp of contrast materials in an abnormal position.  This 
could represent a very small tear, but it was questionable.  
The lateral meniscus appeared intact, and the anterior and 
posterior cruciate ligaments were intact.  The veteran 
reportedly need to squat down and relieve pressure and 
stiffness of the right knee during the examination.  When 
ambulating into the room, he had a slight limping gait.  The 
right knee had no swelling, no instability, and a small 
arthroscopic scar on the medial surface which was well healed 
with no sign of inflammation.  There was a full range of 
motion on extension.  Flexion was to about 120 degrees.  
Repetitive movements did not limit further.  An x-ray taken 
in connection with the examination showed tiny marginal spur 
of the medial knee compartment.  A tiny marginal spur of the 
patella was also noted.  There may be a small amount of joint 
effusion.  The impression was minor degenerative changes.  
Suspect small amount of joint effusion.  The examiner stated 
that the veteran's right knee problem still had pain which 
was chronic but stable.  He noted that he was unable to 
tolerate prolonged walking and standing.  An MRI report 
reflects the presence of mild degenerative changes.  

The Board finds that the right knee disorder has resulted in 
possible effusion into the joint, but has not resulted in 
dislocated semilunar cartilage with frequent episodes of 
locking pain.  Accordingly, a 20 percent rating is not 
warranted under Diagnostic Code 5258.  

The Board further finds that the evidence does not reflect 
the presence of limitation of motion of the right knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the right knee disorder has 
not resulted in limitation of motion of the knee resulting in 
flexion to less than 45 degrees, and has not limited 
extension by more than 10 degrees.  Such levels of limitation 
are not shown in any of the medical evidence.  The veteran 
has consistently had almost full flexion on examination.  The 
evidence does not indicate that a higher rating is justified 
when using actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  Accordingly, 
the criteria for a disability rating higher than 10 percent 
for a right knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 rating is warranted 
for severe impairment.  However, the evidence contemporaneous 
to the current appeal shows that the disorder also has not 
resulted in instability or subluxation.  For example, the 
examinations documented stable ligaments.  Although the 
veteran reported that he had instability, it was not noted 
objectively on either of the VA examination reports or in his 
treatment records.  Such objective determinations outweigh 
the veteran's statements.  Accordingly, a separate rating for 
instability or subluxation of the right knee is not 
warranted.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  He has not been 
repeatedly hospitalized for treatment of the service-
connected disorder.  With respect to whether there is 
evidence of marked interference with employment, the Board 
notes that the veteran has not presented any objective 
medical opinion to support a conclusion that his service-
connected disabilities significantly interfered with his 
employment.  The Board notes that his current compensable 
rating contemplates a degree of industrial impairment, and 
there is no reason to believe that the rating schedule does 
not adequately compensate the veteran for the impairment.  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995) and Floyd v. Brown, 9 Vet. App. 94, 
96 (1996).


ORDER

Entitlement to an initial rating higher than 10 percent for 
residuals of a right knee injury is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


